Citation Nr: 1111885	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO. 06-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement service connection for diabetes mellitus.

2.  Entitlement service connection for peripheral neuropathy.

3.  Entitlement service connection for hypertension.

4.  Entitlement service connection for stroke residuals.

5.  Entitlement service connection for myocardial infarction residuals.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to September 1970. He also had additional unverified periods of reserve service in the Army National Guard. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in February 2008 and the issues of entitlement to service connection for hypertension, stroke residuals, and myocardial infarction residuals were remanded for additional development.  

The February 2008 Board decision also noted that the issues of entitlement to service connection for diabetes mellitus and peripheral neuropathy were subject to a stay.  In May 2008, the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (2008).  The United States Supreme Court subsequently denied certiorari.  See 129 S.Ct. 1002 (2009). 

In light of the Unites States Supreme Court's denial of certiorari, VA's Office of General Counsel has advised that the Board may resume adjudication of the previously stayed cases.  Accordingly, the Board may proceed to adjudicate the appellant's diabetes mellitus and peripheral neuropathy claims. 

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in July 2007. 

The issues of entitlement to service connection for a sleep disorder and restless leg syndrome secondary to the Veteran's service-connected PTSD have been raised by the record, specifically a June 2008 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his hypertension, myocardial infarction residuals, and stroke residuals were caused or aggravated by his service-connected PTSD.  The Veteran has also claimed that his diabetes mellitus developed due to in-service herbicide exposure and that he currently has peripheral neuropathy secondary to his claimed diabetes mellitus.

In the February 2008 Board decision, the Board directed the RO/AMC to provide the Veteran with specific notice as to how to support his claim for service connection on a secondary basis.  Specifically, the RO/AMC was instructed to inform the Veteran of the possibility of supporting a grant of service connection not only in a direct basis, but also as secondary to a service-connected disability.  Although the April 2008 letter from the AMC provided the Veteran with additional notice regarding his claim, it did not provide the notice regarding secondary service connection specified by the February 2008 Board decision. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO/AMC is directed to provide the Veteran with the appropriate notice.

The February 2008 Board decision also directed the RO/AMC to provide the Veteran with a VA examination to determine the etiology of the Veteran's claimed disabilities and/or whether there has been a measurable permanent increase of his hypertension, myocardial residuals, and/or stroke residuals that has been caused by the service-connected PTSD.  Although the Veteran received a VA examination in March 2009, the medical opinion did not provide all of the information requested by the remand instructions.

Additionally, although the March 2009 VA examiner provided a September 2010 addendum opinion finding that the Veteran's hypertension, myocardial infarction residuals, and stroke residuals were less likely as not caused by his service-connected PTSD, the opinion did not clearly address the issue of aggravation.  The examiner stated that "[w]hile psychosocial stress or [PTSD] is contributory, it is not the main factor particularly in this patient."  The term "contributory" is unclear as to whether the examiner has determined that the Veteran's PTSD aggravated the claimed disorders.  If the examiner did find that PTSD was an aggravating factor, the examiner did not provide the requested estimate of the degree of disability caused by PTSD that is over and above the degree of disability that would exist without the PTSD caused aggravation.  As the medical opinion did not address all of the remand instructions, the Board must ensure compliance before addressing these claims.  Stegall, 11 Vet. App. at 271. 

The Board also notes that, in a February 2006 statement, the Veteran informed VA that he also believes that his myocardial infarction residuals and stroke residuals developed due to his use of prophylactic malaria medications that were issued to him while in Vietnam and Panama.  Additionally, no medical opinion is of record to determine whether the above listed disorders could be due to service on a direct basis.  These theories of entitlement should also be addressed by the VA examiner.

The RO/AMC should request that the May 2009 VA examiner review the records and provide an additional addendum to her medical opinion addressing the above matters.  If the May 2009 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims. 

The Board also notes that the last VA medical records associated with the claims file were from April 2008 and that the record indicates that the Veteran receives continuing treatment from VA.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

In regards to the claims for entitlement to service connection to diabetes mellitus, due to alleged herbicide exposure, and peripheral neuropathy secondary to the claimed diabetes mellitus, the Board notes that the Veteran has submitted additional evidence in regards to the diabetes mellitus claim.  The Veteran has previously alleged that he set foot on Vietnam during the course of his naval service or should otherwise be found to have had herbicide exposure.  In November 2010, the Veteran provided additional statements in regards to his alleged herbicide exposure, as well as, additional information regarding the history of the ship he served on during the Vietnam Era.  That evidence was filed at the AMC without a waiver of RO consideration and the RO did not issue a Supplemental Statement of the Case (SSOC).

The Federal Circuit Court has emphasized the Board's status as "primarily an appellate tribunal," and has held that the Board is prohibited from considering additional evidence without having to remand the case to the RO for initial consideration, unless having an appropriate waiver from the Veteran.  Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light of that Federal Circuit decision, the most appropriate action is to remand the diabetes mellitus claim for the RO's initial consideration of the additional evidence. 

Furthermore, the claim for service connection for peripheral neuropathy secondary to diabetes mellitus is inextricably intertwined with the claim for service connection for diabetes mellitus.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide proper VCAA compliant notice to the appellant, regarding his claims for service connection.  The notice shall specifically inform the Veteran of his ability to support his claims on either a direct basis or as secondary to an already service-connected disability.

2.  Request and obtain any VA medical records not already associated with the claims file, including records from April 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. After any unassociated medical records are associated with the claims file, the RO/AMC should arrange for the March 2009 VA examiner to provide an additional medical opinion via another addendum to the March 2009 medical opinion and September 2010 addendum. The VA examiner should also be provided with the claims file and a copy of this remand.

a)  The VA March 2009 examiner should consider any newly associated evidence not previously considered by her. 
      
b)  The VA examiner should opine as to whether it is at least as likely as not (that is, at least a 50-50 degree of probability) that the Veteran currently has hypertension, myocardial infarction residuals, and/or stroke residuals due to service.

c)  The VA examiner should also specifically address the question of whether the Veteran's service-connected PTSD aggravated his hypertension, myocardial infarction residuals, and/or stroke residuals beyond the natural progress of each of the disorders.

If the VA examiner determines that any of the above listed disorders were aggravated by the service-connected PTSD, the examiner should, if possible, opine as to the baseline level of severity of those disorders prior to the aggravation and subsequently determine the severity of any increase due to PTSD as opposed to the natural progress of the disorder. 

For example, the VA examiner should determine whether the degree of increased symptomatology is 10 percent, 20 percent, or another interval above the baseline symptomatology for each disorder, after the effects of the service-connected PTSD is considered. The increment should be identified and defined in terms of actual reported findings on examination.

d)  The VA examiner should also address the Veteran's claim that his myocardial infarction residuals and stroke residuals are due to his claimed in-service use of prophylactic malaria medications.

e)  If the VA examiner is unable to make any of the requested determinations, he/she should explain why such a determination(s) is not possible.

If the March 2009 VA examiner is not available, the RO/AMC should arrange for a new review of the medical evidence by another appropriate VA examiner. The reviewer should be provided with the claims file and a copy of this remand. 

a)  The VA examiner should opine as to whether it is at least as likely as not (that is, at least a 50-50 degree of probability) that the Veteran currently has hypertension, myocardial infarction residuals, and/or stroke residuals due to service.

b) The VA examiner should also specifically address the question of whether the Veteran's service-connected PTSD aggravated his hypertension, myocardial infarction residuals, and/or stroke residuals beyond the natural progress of each of the disorders.

If the VA examiner determines that any of the above listed disorders were aggravated by the service-connected PTSD beyond the natural progress of those disorders, the examiner should, if possible, opine as to the baseline level of severity of those disorders prior to the aggravation and subsequently determine the severity of any increase due to PTSD as opposed to the natural progress of the disorder. 

For example, the VA examiner should determine whether the degree of increased symptomatology is 10 percent, 20 percent, or another interval above the baseline symptomatology for each disorder, after the effects of the service-connected PTSD is considered. The increment should be identified and defined in terms of actual reported findings on examination.

c)  The VA examiner should also address the Veteran's claim that his myocardial infarction residuals and stroke residuals are due to his claimed in-service use of prophylactic malaria medications.

d)  If the VA examiner is unable to make any of the requested determinations, he/she should explain why such a determination(s) is not possible.

4. When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


